    Case: 1:19-cv-04541 Document #: 33 Filed: 09/09/20 Page 1 of 10 PageID #:272




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

STEPHANIE SUTTLE,                                       )
                                                        )
                 Plaintiff,                             )
                                                        )
                 v.                                     )   Case No. 19 C 4541
                                                        )
STEPHEN CALK and                                        )   Judge Joan H. Lefkow
THE FEDERAL SAVINGS BANK,                               )
                                                        )
                 Defendants.                            )

                                        OPINION AND ORDER

        Stephanie Suttle has sued Stephen Calk and The Federal Savings Bank (“TFSB”) for

violations of the Truth in Lending Act (“TILA”), 15 U.S.C. §§ 1601 et seq., its implementing

Federal Reserve Board Regulation Z, 12 C.F.R. Pt. 226 (“Regulation Z”), the Illinois Consumer

Fraud and Deceptive Business Practices Act (“ICFA”), 815 ILCS 505/1 et seq., common law

fraud, and promissory estoppel. Defendants move to dismiss plaintiff’s first amended complaint

for failure to state a claim. (Dkt. 19.) The motion is denied. 1

                                             BACKGROUND 2

        In 2016, Suttle began working with NFM Lending to refinance her and her ex-husband’s

home mortgage to pay off her ex-husband’s interest in their marital home following their




        1
          The court has federal question jurisdiction over Plaintiff’s federal law claims under 28 U.S.C.
§ 1331 and supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367(a). (Plaintiff does
not invoke diversity jurisdiction, although it may exist.) Venue is proper in this district under 28 U.S.C.
§ 1391(b) because all of the defendants are located in the district, a substantial part of the events or
omissions giving rise to the claim occurred in the district, and a substantial part of the property that is the
subject of the action is situated in the district.
        2
           The following recitation of facts is taken from the well-pleaded allegations in Suttle’s first
amended complaint, which facts are presumed true for purposes of this motion. See Active Disposal, Inc.
v. City of Darien, 635 F.3d 883, 886 (7th Cir. 2011).
   Case: 1:19-cv-04541 Document #: 33 Filed: 09/09/20 Page 2 of 10 PageID #:273




divorce. Suttle communicated with Calk about her plans to refinance because Calk was an old

friend and the president of TFSB. On or about October 15, 2016, Calk solicited Suttle’s home

mortgage refinance business.

       To obtain Suttle’s business, Calk represented that he had experience, wanted to help, was

a friend, and that TFSB would be cheaper and more efficient than other banks or lenders, among

other representations. Suttle relied on these representations and abandoned her application with

NFM Lending to complete her loan transaction with Calk and TFSB.

       Suttle informed Calk that she had access to $330,000 in an IRA to buy out her ex-

husband’s interest in the home but needed another $60,000. She told Calk that she would have to

replace the money in her IRA within 60 days to avoid significant penalties. Calk advised her to

complete a loan application that would allow TFSB to issue a mortgage secured by her home to

pay back the IRA in time to avoid penalties.

       Thereafter, Calk instructed Suttle to wire $417,000 to TFSB to pay off the mortgage with

her ex-husband. On October 21, 2016, before Suttle signed any loan documents, Suttle

transferred $417,000 to TFSB. Subsequently, Calk informed Suttle that he would wait for her

direction to pay off her ex-husband. Despite this communication, on or about October 26, 2016,

prior to her execution of any loan documents, Calk transferred $395,000 to Suttle’s ex-husband

without her knowledge or consent.

       Suttle did not receive the loan documents until October 28, 2016. After she received the

documents, defendants applied intense pressure on her to sign. Defendants sent Suttle multiple

messages, e-mails, and phone calls until she signed. The documents that Suttle signed did not

reflect the loan agreement that the defendants promised.




                                                2
    Case: 1:19-cv-04541 Document #: 33 Filed: 09/09/20 Page 3 of 10 PageID #:274




       Instead of the mortgage refinance loan that Calk promised, Suttle received a one-year,

high-interest bridge loan. But she was unaware of the nature of the transaction because the terms

of the loan documents were unclear, inconspicuous, and impossible to understand. In addition,

Suttle did not receive mandatory disclosure forms required under TILA.

       Shortly thereafter, Suttle contacted Calk for the funds to repay her IRA to avoid the early

withdrawal tax penalties. Calk informed Suttle that he was unable to return her money because

TFSB had paid her ex-husband and the funds she transferred to TFSB were being held as

collateral (presumably for the loan to Suttle).

       Suttle was charged a $9,840 administration fee for making the loan and has been billed

5% of the $417,000 principal on a monthly basis, which is automatically deducted from her cash

collateral. She was not informed of, nor did she knowingly agree to, any of the loan terms, fees,

or arrangements.

       On July 5, 2018, Suttle sent the defendants a written notice to rescind the transaction. The

defendants did not respond, and this action followed.

                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) challenges a complaint for failure to state a

claim on which relief may be granted. In ruling on a Rule 12(b)(6) motion, the court accepts as

true all well-pleaded facts in the plaintiff’s complaint and draws all reasonable inferences from

those facts in the plaintiff’s favor. Active Disposal, Inc. v. City of Darien, 635 F.3d 883, 886 (7th

Cir. 2011). To survive a Rule 12(b)(6) motion, the complaint must not only provide the

defendant with fair notice of a claim’s basis but must also establish that the requested relief is

plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L.Ed.2d 868

(2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007).




                                                  3
     Case: 1:19-cv-04541 Document #: 33 Filed: 09/09/20 Page 4 of 10 PageID #:275




The allegations in the complaint must be “enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555, 127 S. Ct. 1955. At the same time, the plaintiff need not plead

legal theories; it is the facts that count. Hatmaker v. Mem’l Med. Ctr., 619 F.3d 741, 743 (7th

Cir. 2010); see also Johnson v. City of Shelby, 574 U.S. 10, 135 S. Ct. 346, 346 (2014) (per

curiam) (“Federal pleading rules call for a short and plain statement of the claim showing the

pleader is entitled to relief; they do not countenance dismissal of a complaint for imperfect

statement of the legal theory supporting the claim asserted.”).

                                               ANALYSIS

I.      Truth-in-Lending-Act Claims (Counts I and II)

        Suttle’s TILA claim primarily rests on her allegations that she was entitled to two copies

of a notice of the right to rescind that disclosed the material terms of the loan, the security

interest in the home, the right to rescind, how to rescind, the effects of rescission, and the date

the rescission option expired, as required by 15 U.S.C. § 1635 and Regulation Z, 12 C.F.R. §

226.23. 3 She did not receive those disclosures and therefore, she argues, may invoke her right to

rescind the transaction within three years under 12 U.S.C. § 1635(a), (f). Defendants argue that

Suttle’s TILA claim fails because the transaction of which she complains involves a “residential

mortgage transaction,” which is exempt from TILA’s disclosure and rescission provisions. See

Dunn v. Bank of Am. N.A., 844 F.3d 1002, 1005 (8th Cir. 2017); French v. Wilson, 446 F. Supp.

216, 218 (D.R.I. 1978); Saldate v. Wilshire Credit Corp., 268 F.R.D. 87, 96 (E.D. Cal. 2010).

        TILA is a federal consumer protection statute intended to promote the “‘informed use of

credit’ by assuring ‘meaningful disclosure of credit terms to consumers.’” Ford Motor Credit



        3
          Suttle incorporates other allegations related to her “bait and switch” claims that are not germane
to the disclosure requirements of TILA. At least, Suttle does not argue that Calk’s oral representations
violate any specific disclosure requirement.


                                                     4
    Case: 1:19-cv-04541 Document #: 33 Filed: 09/09/20 Page 5 of 10 PageID #:276




Co. v. Milhollin, 444 U.S. 555, 559, 100 S.Ct. 790 (1980) (quoting 15 U.S.C. § 1601(a)).

Pursuant to Congressional authority, the Federal Reserve Board promulgated Regulation Z,

which sets forth detailed disclosure requirements to be made in consumer credit transactions.

       TILA and Regulation Z extend special protections to homeowners, including a right of

rescission for any loan transaction in which the borrower’s principal dwelling is used as

security. See 15 U.S.C. § 1635(a); 12 C.F.R. § 226.23. Under Regulation Z, a creditor is required

to “deliver two copies of the notice of the right to rescind to each consumer entitled to the right

to rescind.” 12 C.F.R. § 226.23(b)(1). The notice “shall be on a separate document that identifies

the transaction” and shall “clearly and conspicuously” disclose the consumer’s right to rescind

the transaction. Id. If proper disclosures are made, the homeowner's rescission period ends at

“midnight of the third business day following consummation [of the loan], delivery of the notice

[of the right to rescind], or delivery of all material disclosures, whichever occurs last.” 12 C.F.R.

§ 226.23(a)(3). If the required notice or material disclosures are not delivered, the right to rescind

shall expire three years after consummation. See 12 C.F.R. § 226.23(a)(3).

       Defendants’ argument, that the loan transaction is exempt from TILA’s disclosure and

rescission provisions, fails. See 12 U.S.C. § 1635(e). Under § 1635(x), a residential mortgage

transaction means “a transaction in which a mortgage, deed of trust, purchase money security

interest arising under an installment sales contract, or equivalent consensual security interest is

created or retained against the consumer's dwelling to finance the acquisition or initial

construction of such dwelling.” According to Regulation Z, a residential mortgage transaction

“does not include a transaction involving a consumer’s principal dwelling if the consumer had

previously purchased and acquired some interest to the dwelling, even though the consumer had

not acquired full legal title.” 12 C.F.R. Pt. 226, Supp. I, Subpt. A § 226.2(a)(24)5(i). “Examples




                                                  5
      Case: 1:19-cv-04541 Document #: 33 Filed: 09/09/20 Page 6 of 10 PageID #:277




of new transaction involving a previously acquired dwelling include . . . an extension of credit

made to a joint owner of property to buy out the other joint owner’s interest.” Id. at (ii).

        Suttle specifically alleges that she obtained the extension of credit from TFSB to buy out

her ex-husband’s interest in their marital home. Even if TFSB had provided the loan Suttle

requested, it would not have been exempt from TILA. More to the point, the consumer credit

transaction reflected in the documents attached to defendants’ motion is not a residential

mortgage transaction and is therefore subject to Regulation Z, including the rescission rules of §

226.23. See 12 C.F.R. Pt. 226, Supp. I, Subpt. A § 226.2(a)(24)5(ii).

        Suttle contends that she has a right to rescind the transaction under 12 C.F.R.

§ 226.23(a)(1) and, because defendants failed to provide her with two copies of a notice of the

right to rescind as required by subsection (a)(2), she properly rescinded on July 5, 2018, within

the three-year window allowed by subsection (a)(3). Consequently, Suttle has sufficiently

pleaded facts to survive a motion to dismiss. 4

II.     State Law Claims

        Suttle’s complaint asserts state law claims for violation of the ICFA (Count III), for

common law fraud (Count IV), and promissory estoppel (Count V). For the following reasons,

the court denies defendants’ motion to dismiss. 5



        4
           Defendants’ argument in reply that Regulation Z does not apply because it is not rational and
that the transaction at issue is a multipurpose one could have been raised in its opening memorandum but
was not, so it will not be considered here. Narducci v. Moore, 572 F. 3d 313, 324 (7th Cir. 2009) (“[T]he
district court is entitled to find an argument raised for the first time in a reply brief is forfeited.”).
        5
          Defendants do not mention Rule 9(b) and have thereby waived its requirements. Omans v.
Manpower, Inc., No. 11 C 8178, 2012 WL 1565339, at *5 (N.D. Ill. May 2, 2012) (“Defendant did not
move to dismiss this count on Rule 9 grounds, and Rule 9 objections are thereby waived.”); United Nat.
Records, Inc. v. MCA, Inc., 609 F. Supp. 33, 38–39 (N.D. Ill. 1984) (“A party who fails to raise
a Rule 9(b) objection normally waives the requirement.”); see also Gensler v. Strabala, 764 F.3d 735,
739 (7th Cir. 2014) (declining to affirm dismissal of complaint on the alternative ground that it lacked
sufficient particularity because appellee did not invoke Rule 9(b)).


                                                    6
    Case: 1:19-cv-04541 Document #: 33 Filed: 09/09/20 Page 7 of 10 PageID #:278




       A. Applicability of the ICFA (Count III)

       Defendants move to dismiss Suttle’s ICFA claim, arguing that it fails to state a claim

under Maryland law. Federal courts hearing state law claims under supplemental jurisdiction

apply the forum state’s choice of law rules to select the applicable state substantive law. McCoy

v. Iberdrola Renewables, Inc., 760 F.3d 674, 684 (7th Cir. 2014). Illinois applies the Restatement

(Second) of Conflicts of Laws to determine which state’s law should apply. Ruiz v. Blentech

Corp., 89 F.3d 320, 323 (7th Cir. 1996). Section 148 of the Restatement outlines factors to

consider “when the plaintiff’s action in reliance took place in whole or in part in a state other

than that where the false representations were made….” These include:

       a. The place, or places where the plaintiff acted in reliance upon the defendant’s
          representations;
       b. The place where the plaintiff received the representations;
       c. The place where the defendant made the representations;
       d. The domicile, residence, nationality, place of incorporation and place of business of
          the parties;
       e. The place where a tangible thing which is the subject of the transaction between the
          parties was situated at the time; and
       f. The place where the plaintiff is to render performance under a contract which he has
          been induced to enter by the false representations of the defendant.

Restatement (Second) of Conflict of Laws § 148 (1971).

       The general approach to Section 148, described in comment j, states that, “[i]f any two …

of the contacts, apart from the defendant’s domicile, state of incorporation or place of business,

are located wholly in a single state, this will usually be the state of the applicable law with

respect to most issues…. [T]he same would be true if any two of the other contacts mentioned

immediately above were located in the state in question even though this state was not the place

where the plaintiff received the representations.” Id. Suttle alleges facts supporting more than

two of these factors: that the defendants made the representations in Illinois; received and held

on to her $417,000 cash security in an account in Illinois; and instructed her to make payments to



                                                  7
    Case: 1:19-cv-04541 Document #: 33 Filed: 09/09/20 Page 8 of 10 PageID #:279




an account in Illinois. This is sufficient at the pleading stage to establish that Illinois law

applies. 6 As the defendants do not argue for dismissal based on the sufficiency of pleading the

claim for violation of the ICFA, the claim survives.

        B. Common Law Fraud (Count IV)

        Suttle alleges that she signed the contract in justifiable reliance on the defendants’ false

statements that she would be offered a standard mortgage refinance loan in a cheaper and more

efficient manner than NFM Lending could provide because she trusted Calk based on his

employment history, their personal relationship, and his assurances. Defendants argue that Suttle

could not have justifiably relied on the defendants’ statements after she signed loan documents

(filed with the motion to dismiss 7) that specify the term, interest rate, and fees associated with

the loan, in contradiction of her allegations.

        Suttle’s allegations amount to a claim of fraud in the inducement of contract. When a

contract is induced by fraud, it is voidable. See Halla v. Chi. Title & Tr. Co., 104 N.E.2d 790,



        6
           The court is not conclusively ruling that Illinois law applies. Such a ruling is not necessary—
indeed, not appropriate—based on the limited facts currently before the court. In concluding that the
district court improperly dismissed an ICFA claim of non-resident members of a putative class, the
Seventh Circuit explained in Morrison:

        Perhaps [the alleged facts are] not enough to compel a conclusion that Illinois law applies;
        * * * But if we can’t say that the complaint and answer contain enough to point unerringly
        to Illinois law, we can say that the complaint does not defeat application of Illinois law. …
        [The district court] did not take evidence, make findings of fact, or weigh the
        incommensurable factors in [the] formula; it was not entitled to do any of these things on
        a motion to dismiss the complaint.

Morrison v. YTB Int'l, Inc., 649 F.3d 533, 535 (7th Cir. 2011).
        7
           Exhibits to a motion to dismiss that are referred to in the complaint and are central to a
plaintiff’s claims are to be considered on a motion to dismiss just as if the plaintiff had attached them as
exhibits to her complaint. Wright v. Associated Ins. Cos. Inc., 29 F.3d 1244, 1248 (7th Cir. 1994). When
allegations in a complaint conflict with exhibits attached to a motion to dismiss that are considered, the
exhibits control when they reveal facts that foreclose recovery as a matter of law. Whirlpool Fin. Corp. v.
GN Holdings, Inc., 873 F. Supp. 111, 123 (N.D. Ill. 1995), aff’d, 67 F.3d 605 (7th Cir. 1995).


                                                      8
    Case: 1:19-cv-04541 Document #: 33 Filed: 09/09/20 Page 9 of 10 PageID #:280




795 (Ill. 1952) (noting “the familiar rule that a contract induced by fraud is… voidable at the

election of the party claiming to have been defrauded”); Cannon v. Burge, 752 F.3d 1079, 1091

(7th Cir. 2014) (same). Under Illinois common law, “in order to constitute ‘fraud invalidating a

contract’ a representation (1) must be one of material fact which has been made for the purpose

of inducing the other party to act, (2) must be known to be false by the maker, but reasonably

believed to be true by the other party, and (3) must be relied upon by such other party and acted

upon to his damage.” Ainsworth Corp. v. Cenco Inc., 437 N.E.2d 817, 821, 107 Ill. App. 3d 435,

439 (1982) (citations omitted). The existence of a written agreement does not prohibit the court

“from inquiring into surrounding circumstances to ascertain whether it was fairly made and

accurately reflected the intention of the parties.” Id.

       Despite the conflict between her allegations and the loan documents, recovery is not

foreclosed as a matter of law because Suttle claims to have been induced to sign the documents

by Calk’s false statement of material fact that she had been provided a standard mortgage

refinance loan and his pressuring her to sign (evidence of his intent to induce). As pleaded,

Suttle’s common law fraud claim survives the motion to dismiss.

       C. Promissory Estoppel (Count V)

       Defendants seek dismissal of Suttle’s promissory estoppel claim on the basis that she

cannot pursue a quasi-contractual claim where an express contract exists. To state a claim for

promissory estoppel under Illinois law, a plaintiff must prove the following: “(1) defendant made

an unambiguous promise to plaintiff; (2) plaintiff relied on such promise; (3) plaintiff’s reliance

was expected and foreseeable by defendants; and (4) plaintiff relied on the promise to its

detriment.” Newton Tractor Sales, Inc. v. Kubota Tractor Corp., 906 N.E.2d 520, 523–24, 233

Ill. 2d 46, 51, (2009). Promissory estoppel is available only where there is no express




                                                   9
   Case: 1:19-cv-04541 Document #: 33 Filed: 09/09/20 Page 10 of 10 PageID #:281




contract. See Prodromos v. Poulos, 560 N.E.2d 942, 948, 202 Ill. App. 3d 1024, 1032 (Ill. App.

Ct. 1991) (“As a rule, plaintiffs cannot pursue quasi-contractual claims where there is an express

contract between the parties.”); Prentice v. UDC Advisory Servs., Inc., 648 N.E. 2d 146, 150,

271 Ill. App. 3d 505, 511 (Ill. App. Ct. 1995)(“[I]f a party’s performance under a written contract

is the same performance which satisfies the requirement of detrimental reliance, then that party is

barred from seeking redress under the doctrine of promissory estoppel.”)

       Suttle alleges that “Calk unambiguously promised [to] get her a mortgage refinance loan

at lower cost and faster than the one she was currently applying for with NFM Lending,” but

TFSB provided a one-year loan with a higher interest rate. TFSB’s performance under the

written agreement, then, is not the same as the performance Calk promised, so the claim is not

foreclosed by the principle on which defendants rely. Suttle also alleges facts sufficient to infer

that she relied on Calk’s promise by withdrawing her application with NFM Lending and using

TFSB, that her reliance was expected and foreseeable because she needed the loan quickly and

trusted Calk, and that her reliance was to her detriment because it caused her to suffer damages

in the form of fees, interest, and IRA withdrawal penalties. These allegations are sufficient to

permit an inference that TFSB is liable under this theory.

                                         CONCLUSION

       For the reasons stated above, the motion to dismiss is denied. The case will be called for

a scheduling conference on September 29, 2020 at 11:00.



Date: September 9, 2020                               _______________________________
                                                      U.S. District Judge Joan H. Lefkow




                                                 10
